Citation Nr: 1752848	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  09-11 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral chalazion of the upper eyelid with meibomian gland dysfunction.  

3.  Entitlement to service connection for temporal arteritis, to include residuals of a biopsy. 

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected lumbar strain and/or as secondary to medications used to treat service-connected disabilities.  

5.  Entitlement to service connection for a skin disability, to include eczema and psoriasis.  

6.  Entitlement to service connection for a right shoulder disability, to include as secondary to service-connected lumbar strain and/or service-connected residuals of an injury to right great toe with hallux valgus and neuroma.  

7.  Entitlement to service connection for a bilateral eye disability, to include loss of vision, and to include as due to in-service chemical exposure.  

8.  Entitlement to service connection for bilateral lower extremity sciatica, to include as secondary to service-connected lumbar strain.  

9.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities.  

10.  Entitlement to service connection for residual of a left leg fracture, to include as secondary to service-connected residuals of an injury to right great toe with hallux valgus and neuroma.  

11.  Entitlement to a temporary total evaluation because of treatment for a service-connected or other disability subject to compensation for residual of a left leg fracture.  

12.  Entitlement to an initial evaluation in excess of 20 percent for lumbar strain.  

13.  Entitlement to an evaluation in excess of 10 percent for residuals of an injury to right great toe with hallux valgus and neuroma (hereinafter a "right foot disability").  

14.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1970 to November 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in July 2008, February 2009, March 2009, April 2010, May 2011, and March 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In the July 2008 rating decision, the RO denied a temporary total evaluation for convalescence based on surgery for another disability subject to compensation for residual of left leg fracture.  The Veteran appealed the decision.  

In the February 2009 rating decision, the RO denied service connection for residual of a left leg fracture.  The Veteran appealed the decision.

In the March 2009 rating decision, the RO granted service connection for lumbar strain and assigned a 10 percent evaluation, effective April 7, 2006.  The Veteran appealed for a higher initial evaluation.  

In the April 2010 rating decision, the RO denied service connection for right lower extremity sciatica; left lower extremity sciatica; a psychiatric disorder, to include anxiety, depression, and PTSD; and erectile dysfunction.  The Veteran appealed the decision.

In the May 2011 rating decision, the RO denied a compensable evaluation for bilateral chalazion of the upper eyelid; denied a higher than 10 percent evaluation for a right foot disability; denied service connection for headaches; and denied a TDIU.  The Veteran appealed the decision.

In the March 2014 rating decision, the RO granted a 100 percent evaluation for an extension of temporary total evaluation for convalescence based on surgery for service-connected right foot disability, effective from August 26, 2011 to January 31, 2012; denied a higher than 10 percent evaluation for a right foot disability, effective February 1, 2012; denied service connection for loss of vision; denied service connection for eczema; denied service connection for psoriasis; denied service connection for temporal arteritis, to include residuals of a biopsy; and denied service connection for a right shoulder contusion, to include as secondary to service-connected lumbar strain.  The Veteran appealed for a higher evaluation for a right foot disability, but did not appeal for a further extension of the temporary total evaluation.  The Veteran appealed the denial of the service connection claims.  

During the pendency of the appeal, the RO issued an April 2016 rating decision granting a 10 percent evaluation for bilateral chalazion of the upper eyelid with meibomian gland dysfunction, effective April 5, 2012.  The Veteran continued to appeal for a higher evaluation for bilateral chalazion of the upper eyelid with meibomian gland.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating).  

Although the issue certified to the Board was for loss of vision, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as service connection for a bilateral eye disability, to include loss of vision, as reflected on the title page to comport with the record.

The Veteran testified before the undersigned Veterans Law Judge at an April 2017 videoconference hearing.  A transcript of this hearing is of record.

In June 2017 and August 2017, the Veteran submitted additional evidence in support of his appeal along with a signed waiver of RO consideration of evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2017).  

In April 2015, the veteran executed a new power-of- attorney (VA Form 21-22), designating the Disabled American Veterans as his representative.  The Board recognizes the change in representation.

The issues of entitlement to service connection for erectile dysfunction; entitlement to service connection for a skin disability, to include eczema and psoriasis; entitlement to service connection for a right shoulder disability; entitlement to service connection for a bilateral eye disability, to include loss of vision; entitlement to service connection for an acquired psychiatric disorder, to include anxiety, depression, and PTSD; and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At an April 2017 Board hearing, the Veteran notified the Board of his intention to withdraw his claims for service connection for headaches and for a higher evaluation for bilateral chalazion of the upper eyelid with meibomian gland dysfunction.  

2.  The preponderance of the evidence demonstrates that the Veteran does not have a current diagnosis for temporal arteritis, to include residuals of a biopsy.  

3.  The preponderance of the evidence demonstrates that the Veteran's residual of a left leg fracture did not have its onset during active duty service, was not otherwise etiologically related to service, and was not proximately due to, the result of, or aggravated by, his service-connected right foot disability.  

4.  The Veteran underwent surgery for a left tibia fracture in October 2005, however, he is not service-connected for a left tibia fracture or any residuals of a left tibia fracture.  

5.  Throughout the appeal period, the Veteran's lumbar strain manifests chronic pain with flare-ups and flexion at no less than 45 degrees, combined range of motion at no less than 175 degrees with functional loss exhibited by less movement than normal, disturbance of locomotion, and interference with sitting and standing.  

6.  Resolving all reasonable doubt in favor of the Veteran, his currently diagnosed bilateral lower extremity sciatica was caused by his service-connected lumbar strain.  

7.  Throughout the appeal period, the Veteran's residuals of an injury to right great toe with hallux valgus and neuroma manifests chronic right foot pain with flare-ups and functional loss exhibited by pain on weight-bearing, disturbance of locomotion, and interference with standing, which more closely approximates moderate symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issues of entitlement to service connection for headaches and entitlement to an evaluation in excess of 10 percent for bilateral chalazion of the upper eyelid with meibomian gland dysfunction have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria to establish entitlement to service connection for temporal arteritis, to include residuals of a biopsy, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria to establish entitlement to service connection for residual of a left leg fracture, to include as secondary to service-connected right foot disability, have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

4.  The criteria to establish entitlement to a temporary total evaluation because of treatment for a service-connected or other disability subject to compensation for residual of a left leg fracture have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R §§ 3.159, 4.30 (2017).

5.  The criteria for an initial evaluation in excess of 20 percent for lumbar strain have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2017).

6.  The criteria to establish entitlement to service connection for bilateral lower extremity sciatica as secondary to service-connected lumbar strain, have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

7.  The criteria for an evaluation in excess of 10 percent for residuals of an injury to right great toe with hallux valgus and neuroma have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5284-5280 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.  

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  

At his April 2017 Board hearing, the Veteran notified the Board of his desire to withdraw his appeal for entitlement to service connection for headaches and entitlement to a higher evaluation for bilateral chalazion of the upper eyelid with meibomian gland dysfunction.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.

Service Connection

	Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2017); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Thus, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a link between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

	Temporal Arteritis, to include Residuals of a Biopsy

At his April 2017 Board hearing, the Veteran testified that he had temporal arteritis since his discharge.  He also contends that the condition occurred following a biopsy that was performed.  

Service treatment records (STRs) do not document any findings related to any complaints, treatment, or diagnosis for any blood vessel or artery problems.  At his October 1970 separation examination, the Veteran's head, face, neck, and scalp, vascular system, and mouth and throat clinical evaluation results were normal.  

The first documented record of temporal arteritis was in July 2012.  According to July 2012 VA treatment records, the Veteran underwent a temporal artery biopsy to consider whether he had temporal arteritis after he presented with atypical headache symptoms and blurred vision.  The results of the July 2012 temporal artery biopsy were negative.  See July 2012 VA Neurology Consult, August 2012 VA Urgent Care Note, and November 2014 VA Eye H & P Note.  A September 2012 VA treatment record notes that the Veteran had no scalp tenderness, no nodules palpated over the temporal artery, and no reported jaw claudication.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for temporal arteritis, to include residuals of a biopsy, is warranted.  

The Veteran's STRs are negative for any symptoms related to temporal arteritis.  

The Veteran is competent to report symptoms of headaches, jaw pain, and vision loss, but he does not have the specialized medical training to diagnose temporal arteritis, a condition which must be established by a biopsy.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran has not submitted any competent and credible evidence of a diagnosis for temporal arteritis.  

Neither temporal arteritis nor any residuals following the temporal artery biopsy have been clinically diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Indeed, the overwhelming medical evidence confirmed that testing for temporal arteritis was negative.  

Therefore, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for temporal arteritis, to include residuals of a biopsy.  Accordingly, the benefit-of-the-doubt rule does not apply, and the service connection claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Residuals of Left Leg Fracture

The Veteran contends that he fractured his left leg while officiating a high school football.  He said that due to his service-connected right foot disability, he was unable to move out of the way of a player who fell on his left leg.  See July 2008 and August 2008 statements and April 2017 Board hearing transcript.

STRs do not document any findings related to any complaints, treatment, or diagnosis of a left leg fracture.  

An October 2005 private operative report documents that the Veteran sustained a left tibia fracture when he was inadvertently hit on the football field while refereeing a game.  

VA treatment records from November 2005 to January 2007 indicate that the Veteran experienced pain in his left leg following his left leg fracture.  His fracture site was found to be healing.  No opinion was provided that the Veteran's service-connected right foot disability was related to his left leg fracture.  

Based on a careful review of the subjective and clinical evidence, the Board finds that the preponderance of the evidence weighs against finding service connection for residual of a left leg fracture is warranted.  

As an initial matter, the Veteran does not contend, and the evidence does not show that he had a left leg fracture during his active duty service.  

None of the Veteran's private or VA treatment records discuss that there was any relationship between the Veteran's left leg fracture and his service-connected right foot disability.  

The only evidence of record that the Veteran's residual of a left leg fracture was caused by his service-connected right foot disability are lay statements.  The Veteran is competent to report his symptoms of right foot problems.  Furthermore, the Veteran as well as other lay persons, who observed the injury, are competent to report the circumstances that led to the Veteran's left leg fracture.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran has not presented any competent and credible evidence that any residuals of a left leg fracture were caused or aggravated by his service-connected right foot disability.  Although lay evidence may be competent to establish medical etiology or nexus, the Veteran has not demonstrated that he or the other lay persons have the requisite specialized knowledge or training to relate his residual of a left leg fracture to his service-connected right foot disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Therefore, the Board finds that the lay statements are not competent to provide an etiological opinion for his residual of a left leg fracture, and thus, offer little probative value.  

In summary, the preponderance of the evidence weighs against finding in favor of the Veteran's service connection claim for residual of a left leg fracture, to include as secondary to service-connected right foot disability.  Therefore, the benefit-of-the doubt rule does not apply, and the service connection claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Temporary Total Evaluation

The Board notes that a total disability rating (100 percent) will be assigned if treatment of a service-connected disability resulted in surgery necessitating at least one month of convalescence.  38 C.F.R. § 4.30(a)(1).

As discussed above the Veteran is seeking a temporary total evaluation for his left tibia fracture.  However, as the Veteran is not service-connected for his left tibia fracture, or any residuals of a left tibia fracture, a temporary total evaluation is not warranted.  

Higher Evaluation

	Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2017).

	Increased Rating for Lumbar Strain and Service Connection for Bilateral Lower Extremity Sciatica

The Veteran contends that his lumbar strain is worse than his current evaluation reflects.  In particular, he testified that his lower back pain radiates down through his buttocks and into both legs.  The radiating pain comes intermittently.  Siting, standing and walking are affected by his low back symptoms.  At his hearing, the Veteran responded, upon questioning, that he would be unable to touch his toes.  However, he would, with pain through the whole motion, be able to bend down to his knees.  See April 2017 Board hearing transcript. 

The Veteran's service-connected lumbar strain has been currently evaluated as 20 percent disabling, effective April 7, 2006, under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Diagnostic Code 5237 is evaluated under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: 

A 10 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal contour; or, vertebral body contour fracture with loss of 50 percent or more of the height. 

A 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is appropriate for forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A higher 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  See General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See General Rating Formula for Diseases and Injuries of the Spine, Note 1. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See General Rating Formula for Diseases and Injuries of the Spine, Note 5.

An August 2008 VA x-ray report of the lumbar spine revealed no significant bony abnormality. 

A December 2008 VA MRI report of the lumbar spine revealed no significant canal or neural foraminal stenosis and a small posterior disc bulge at L5-S1.  

At a December 2008 VA examination, the Veteran reported low back pain, which was described as a sharp, burning sensation and radiated up to the thoracic spine.  The Veteran reported having daily flare-ups with increased pain rated at 10 out of 10.  The flare-ups were precipitated by prolonged sitting or walking or bending forward and were alleviated by the use of pain medications.  He used a cane to walk.  Upon objective evaluation, the VA examiner found evidence of a paraspinal muscle spasm and an antalgic gait.  Range of motion testing of the thoracolumbar spine revealed flexion at 70 degrees, extension at 20 degrees, right and left lateral flexion at 20 degrees, right lateral rotation at 30 degrees, and left lateral rotation at 20 degrees.  His range of motion was limited by stiffness and pain.  Recent x-rays showed no evidence of degenerative arthritis in the lumbar spine.  

An October 2009 VA x-ray report revealed a stable lumbar spine.  

VA treatment records from February 2010 to September 2010 document that the Veteran sought treatment for generally localized back pain with some complaints of tingling in the thighs.  In September 2010, the Veteran presented with pain radiating from his back down both legs.  During an objective evaluation, the Veteran performed a 30 degree leg lift causing low back pain bilaterally.  The assessment was lumbar radiculopathy.  

At a December 2010 VA examination, the Veteran reported his current symptoms of low back pain with past complaints of sciatica to both legs.  Since his completion of physical therapy in October, the Veteran was not currently experiencing radiating symptoms.  Flare-ups were reported, which were described as increased pain from 8 to 10 out of 10.  The Veteran denied having any incapacitating episodes in the past 12 months.  He used a cane for his knee problems.  Upon objective evaluation, the VA examiner found that the Veteran had no objective evidence of painful motion, spasm, weakness, or tenderness.  His gait was normal.  Strength testing results were 5/5 and reflexes were normal.  Sensation testing results were equal and symmetric in the lower extremities.  Straight leg raise testing results were negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion at 85 degrees, extension at 30 degrees, right and left lateral flexion at 30 degrees and right and left lateral rotation at 30 degrees without pain.  There was no additional limitation in range of motion upon repetitive use testing.  The Veteran was diagnosed with lumbar strain and lumbar degenerative disc disease.  

In May 2010 and May 2013 private opinions submitted by the Veteran, his private treating physician, Dr. D.S., examined the Veteran regarding his complaints of sciatica in his bilateral lower extremities.  Due to his lumbar injury, Dr. D.S. noted that the Veteran had some impingement as the nerve root exits the facet.  He also found lumbosacral radiculitis radiating into both legs.  Based on his objective findings, Dr. D.S. opined that, in his expert opinion, it was at least as likely as not that the Veteran's bilateral lower extremity sciatica was caused by his service-connected lumbar strain.  

VA treatment records from May 2011 to September 2015 document the Veteran's complaints of low back pain occasionally radiating into both lower extremities.  

At a November 2015 VA examination, the Veteran reported low back with flare-ups and functional loss from prolonged sitting, standing, walking and running.  He occasionally used a TENS unit.  Upon objective evaluation, the VA examiner found that the Veteran had localized tenderness not resulting in abnormal gait or abnormal spinal contour.  No guarding or muscle spasm was noted.  Muscle strength, reflexes, and sensory examination results were normal.  Straight leg raising test results were negative.  No radiculopathy was found.  There was no ankylosis, neurologic abnormalities, or intervertebral disc syndrome (IVDS).  Range of motion testing of the thoracolumbar spine revealed flexion at 70 degrees with pain, extension at 30 degrees without pain, right and left lateral flexion at 30 degrees without pain, and right and left lateral rotation at 30 degrees without pain.  With repeated use over time and due to flare-ups, pain significantly limited functional ability with an additional loss of 10 degrees in flexion motion (forward flexion at 60 degrees).  The VA examiner noted that the Veteran was very active farming his land.

VA treatment records from December 2015 to October 2016 document that the Veteran continued to report having low back pain which radiating into both legs.  At a January 2016 VA clinic visit, an objective evaluation of the Veteran's lumbar spine found that he had a normal gait with palpable pain at the thoracic and lumbar regions.  Range of motion testing revealed flexion at 45 degrees, extension at 20 degrees, right and left lateral flexion at 25 degrees and full rotation.  Straight leg raising test was negative bilaterally.  A neurological examination showed that the Veteran's sensation and distal reflexes were intact.   

At a January 2017 VA examination, the Veteran reported having chronic low back pain which radiated into his thighs.  No flare-ups were reported, but he did endorse functional loss as exhibited by daily pain with activities of daily living.  A back brace was used occasionally for his back pain when he was active.  Upon objective evaluation, the VA examiner found no objective evidence of tenderness, no guarding or muscle spasm, and no ankylosis.  Muscle strength, reflexes and sensory examination results were normal.  Straight leg raising test was negative bilaterally.  There were no radiculopathy or other neurologic abnormalities found.  No IVDS was noted.  Range of motion testing of the thoracolumbar spine revealed flexion at 80 degrees without pain, extension at 10 degrees with pain, right lateral flexion at 20 degrees without pain, left lateral flexion at 25 degrees without pain, right lateral rotation at 30 degrees without pain, and left lateral rotation at 30 degrees without pain.  Following repetitive use testing, there was no additional loss of function or range of motion.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was less movement than normal and interference with standing.  Taking into consideration the diagnosis made at his August 2016 VA clinic visit for radiculopathy or sciatica as well as the other evidence of record, the VA examiner found that there was no objective myotomal or dermatomal deficits during the current examination to establish a diagnosis of radiculopathy.  

In a January 2017 VA addendum to the VA examination, the VA examiner discussed the conflicting medical evidence which diagnosed the Veteran with radiculopathy.  Noting that the term sciatica is a colloquial term, the VA examiner found that the May 2013 private opinion from Dr. D.S. and the August 2016 VA clinic note did not contain objective substantiation of an active radiculopathy.  As the VA examiner's current examination found no focal myotomal weakness, dermatomal sensory deficit, or hyporeflexia, the VA examiner reaffirmed his original finding that he found no evidence of radiculopathy.  In addition, the VA examiner noted that the available MRI showed no evidence of neurocompression.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the appeal period, the Veteran's lumbar strain does not warrant a higher 40 percent evaluation.  In other words, under Diagnostic Code 5237, the Veteran's lumbar strain does not manifest flexion of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Notably, the Veteran's flexion was no less than 45 degrees (January 2016 VA treatment record) at any time during the appeal period.  Indeed, at his most recent January 2017 VA examination, the results of the examination were more consistent with a 10 percent evaluation than his current 20 percent evaluation.  Therefore, the Board finds that the Veteran's lumbar strain is no more than 20 percent disabling.  

The Board considered whether the Veteran was entitled to a higher evaluation for functional loss due to flare-ups or repetitive use.  See Deluca, 8 Vet. App. at 206; see also 38 C.F.R. §§ 4.40, 4.45.  However, the Board notes that functional loss was already taken into consideration in the assignment of the 20 percent evaluation based on the findings of the November 2015 VA examination, which found an additional 10 degrees loss in flexion motion for functional loss due to flare-ups and repetitive use yielding flexion at 60 degrees.  Accordingly, the Board finds that there is no basis upon which to assign a higher than 20 percent evaluation for the Veteran's lumbar strain.  

In addition, based on a careful review of the subjective and clinical evidence, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise that the Veteran's currently diagnosed bilateral lower extremity sciatica is caused by his service-connected lumbar strain.  

As an initial matter, there are conflicting medical opinions as to whether the Veteran has a current diagnosis for bilateral lower extremity sciatica.  With regard to the medical opinions obtained, as with all types of evidence, it is the Board's responsibility to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision. Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Stated another way, the Board decides, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  

In this case, the Board finds that the competing medical opinions (May 2013 VA opinion and January 2017 VA Addendum) are both based on an examination of the Veteran, review of his medical records, consideration of his lay statements and a complete rationale.  Under these circumstances the Board cannot find a basis for which one competing opinion is more probative over the other.  Therefore, the Board finds that the evidence is at least in equipoise that the Veteran has a current diagnosis for bilateral lower extremity sciatica.  

As the diagnosis for bilateral lower extremity sciatica has been established, the Board finds that the May 2013 private opinion is the most probative evidence as to its etiology.  Dr. D.S. concluded that the Veteran's bilateral lower extremity sciatica was at least as likely as not caused by his service-connected lumbar strain.  Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral lower extremity sciatica as secondary to service connection lumbar strain is warranted.  

In summary, the preponderance of the evidence weighs against finding in favor a higher than 20 percent evaluation for lumbar strain is warranted; therefore, the benefit-of-the-doubt rule does not apply, and the higher evaluation claim must be denied.  However, resolving all reasonable doubt in favor of the Veteran, service connection for bilateral lower extremity sciatica is warranted; therefore, the service connection claim must be granted.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Residuals of Right Great Toe with Hallux Valgus with Neuroma

At his April 2017 Board hearing, the Veteran testified that his service-connected right foot disability was worse than his current evaluation reflects.  In particular, he stated that he had obtained special orthotic shoes, because of his foot pain.  However, the Veteran reported that the shoes did not alleviate the pain; they made the pain worse.  He had difficulty with walking and experienced a burning sensation.  

During the relevant appeal period, the Veteran's service-connected right foot disability has been currently evaluated as 10 percent disabling, effective April 13, 1995, and evaluated as 10 percent disabling, effective February 1, 2012, under 38 C.F.R. § 4.71a, Diagnostic Codes 5284-5280.  A temporary total evaluation was assigned for the Veteran's right foot disability, effective from August 26, 2011 to January 31, 2012, under 38 C.F.R. § 4.30 for surgery necessitating a period of convalescence.  The Veteran is not appealing for an extension of that temporary total evaluation.  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  

Under Diagnostic Code 5280, a 10 percent rating is warranted for either severe hallux valgus equivalent to amputation of the great toe, or operated hallux valgus with resection of the metatarsal head. The Veteran receives the maximum evaluation available under this diagnostic code.

Diagnostic Code 5284, for other foot injuries, provides for a 10 percent rating for a moderate condition, 20 percent for moderately severe, and 30 percent for a severe condition. 38 C.F.R. § 4.71a.  The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code.  Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

Other relevant diagnostic codes for the foot that provide for evaluations higher than 10 percent are also not applicable.  There is no evidence that the Veteran had claw foot (Diagnostic 5278) or malunion or nonunion of tarsal or metatarsal bones (Diagnostic 5283).

At a December 2008 VA examination for the Veteran's lumbar spine, the VA examiner made findings related to his right foot.  An examination of the right great toe did not reveal any obvious swelling or deformity.  The Veteran's antalgic gait tended to put more pressure on the outer edge of the right foot.  There was evidence of a well-healed scar on the great toe.  

A February 2009 VA Primary Care Outpatient Note reflects that the Veteran was issued low depth shoes.  

At a March 2010 VA examination, the Veteran reported continued symptoms of right foot pain that radiated up the medical side of his foot toward the medial ankle and caused a decrease in balance.  He described his foot pain as a constant, aching pain, which occurred even at rest, but worsened with standing and activity.  He had flare-ups weekly or more often.  He was able to stand for up to one hour and to walk for one-quarter of a mile.  To treat his symptoms, he took ibuprofen and soaked his foot in warm water and epsom salt, which provided some relief.  Upon objective evaluation, the VA examiner found no evidence of tenderness, intact skin with no sores, and an antalgic gait due to the pain in the right foot.  Pain was found with movement of the right great toe.  There was a bunion on the medial side of the right first metatarsal phalangeal (MTP) joint with hallux valgus deformity.  Moderate angulation of the right great toe with associated stiffness and discomfort with motion was found.  There was a well-healed scar on the dorsal surface of the right great toe.

At a December 2010 VA examination, the Veteran complained of pain on the top medial and distal portion of the right foot, weakness and stiffness in the foot, and swelling, which occurred more at the end of the day.  He also reported having clicking or popping symptoms in the first MTP joint.  The Veteran used an orthotic on the right foot.  All basic activities of daily living could be performed.  Upon objective evaluation, the VA examiner found no objective evidence of painful motion, edema, weakness, or instability.  There is no evidence of abnormal weight bearing.  Tenderness on palpation of the distal top of the foot medial and lateral to first tendon and along distal medial foot was found.  His arch was normal.  Sensation was intact.  Peripheral pulses were palpable.  No calluses, onychomycosis, interdigital maceration, hammertoes, pedis cavus, or pes planus was noted.  He appeared to have some ecchymosis under the big toe nail plate.  Compression of the big toe nail demonstrated tenderness.  He had full range of motion of the toes.  A scar injury was noted over the first MTP joint.  A right foot x-ray showed mild degenerative changes.  

At a November 2012 VA examination, the VA noted that since the Veteran's August 2011 surgery for excision of a Morton's neuroma, he no longer had neuroma, but had residual pain.  The Veteran reported having flare-ups, which were precipitated by walking, occurred daily, and lasted variable amount of time.  The Veteran used orthotics for both feet, which was recommended to aid with balance while walking.  The VA examiner found no metatarsalgia, hammer toes, hallux rigidus, acquired clawfoot, nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The Veteran had mild or moderate symptoms of hallux valgus on the right.  The Veteran's scars were not painful, unstable, or have a total area of all related scars greater than 39 square centimeters (cm.).  

At a November 2015 VA examination, the Veteran complained of right foot pain.  Flare-ups and functional loss were also reported with prolonged standing and walking.  The Veteran did not use assistive devices.  The VA examiner found Morton's neuroma, metatarsalgia, and mild or moderate symptoms of hallux valgus.  There was pain on physical examination, which contributed to functional loss.  Functional loss and limitation of motion was exhibited by pain on weight-bearing, disturbance of locomotion, and interference with standing.  Pain was the functional limitation impacting ability during flare-ups.  The Veteran was able to perform repetitive range of maneuvers without limitation due to pain, weakness, fatigue, or incoordination.  The Veteran's scars were not painful, unstable, or have a total area equal to or greater than 39 square cm.  The VA examiner noted that the Veteran was very active farming his land.  

April 2016 and May 2016 VA treatment records document that the Veteran continued to report right foot pain.  The VA treating physician noted that the Veteran's feet had two different shoe sizes.  There was a recommendation to be appropriately fitted for shoes.  An objective evaluation found pain elicited upon palpation of the plantar aspect of both arches, mild pain upon range of motion of both ankles, and painful callus hallux bilaterally.  Range of motion was normal bilaterally.  Muscle strength was 5/5 bilaterally.  Sensation was normal.  Skin was intact.  

At a January 2017 VA examination, the Veteran reported chronic, daily right foot pain, which worsened with weight bearing and prolonged walking.  The Veteran reported functional loss, but no flare-ups.  No assistive devices were used.  The VA examiner found Morton's neuroma and mild or moderate symptoms of hallux valgus, but no metatarsalgia or hallux rigidus.  Pain was observed with weight bearing.  Functional loss and limitation of motion was exhibited by pain on weight bearing, disturbance of locomotion, and interference with standing.  With repeated use of the foot over time, there was no pain, weakness, fatigability, or incoordination that significantly limited functional ability.  The Veteran's scars were not painful, unstable, or have a total area equal to or greater than 39 square cm.  

Based on a careful review of the subjective and clinical evidence, the Board finds that throughout the relevant appeal period, the Veteran's service-connected right foot disability does not warrant a higher than 10 percent evaluation.  In other words, under Diagnostic Code 5284, the Veteran' service-connected right foot disability do not manifest symptoms that can be characterized as moderately severe.  Over the course of the appeal, the evidence shows that the Veteran apparently used orthotic shoes, which did not alleviate his pain; however, until recently in 2016, the Veteran did not have shoes fitted properly to the appropriate shoe size.  Notably, the November 2012, November 2015, and January 2017 VA examiners consistently found mild or moderate hallux valgus symptoms.  Furthermore, the November 2015 VA examiner noted that the Veteran was very active in farming.  This finding tends to suggest that, despite the Veteran's assertion of increased pain with prolonged activity and the objective findings that support it, the Veteran's right foot pain is not so debilitating as to prevent him from performing an activity that reasonably requires that the Veteran remain on his feet for long periods of time.  Overall, the clinical findings as well as the subjective complaints demonstrate that the Veteran's service-connected right foot disability more closely approximates moderate symptoms.  Thus, the Veteran's right foot disability is no more than 10 percent disabling.  

In summary, the preponderance of the evidence weighs against the finding that a higher than 10 percent evaluation for residuals of an injury to the right great toe with hallux valgus with neuroma is warranted.  Therefore, the benefit-of-the-doubt rule does not apply, and the Veteran's higher evaluation claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to entitlement to service connection for headaches is dismissed.  

The appeal as to entitlement to an evaluation in excess of 10 percent for bilateral chalazion of the upper eyelid with meibomian gland dysfunction is dismissed.  

Entitlement to service connection for temporal arteritis, to include residuals of a biopsy, is denied.  

Entitlement to service connection for residual of a left leg fracture, to include as secondary to service-connected right foot disability, is denied.  

Entitlement to a temporary total evaluation for convalescence based on surgery for a service-connected disability is denied.  

Entitlement to an initial evaluation in excess of 20 percent for lumbar strain is denied.  

Entitlement to service connection for bilateral lower extremity sciatica as secondary to service connected lumbar strain is granted.  

Entitlement to an evaluation in excess of 10 percent for residuals of an injury to right great toe with hallux valgus and neuroma is denied.  


REMAND

Unfortunately, a remand is required in this case for the issues remaining on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

	Erectile Dysfunction

The Veteran contends that his erectile dysfunction was caused in part by his service-connected lumbar strain and in part by medications used to treat his service-connected disabilities.  See May 2010 Notice of Disagreement and April 2017 Board hearing transcript.  In March 2010, the Veteran was afforded a VA examination, which confirmed his diagnosis for erectile dysfunction.  The VA examiner opined that his erectile dysfunction was "less likely than not related to" his service-connected lumbar strain.  For the underlying rationale, the VA examiner cites the review of the Veteran's medical records and notes that the Veteran's "lumbar MRI does reveal evidence of spinal stenosis of neural-foraminal compromise."  However, the VA examiner failed to explain how these findings show that the Veteran's erectile dysfunction was not caused by his service-connected lumbar strain.  

Furthermore, the Board finds that the secondary service connection opinion was incomplete.  Secondary service connection is a two-part issue that involves an analysis of both causation and aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).  Although, the March 2010 VA opinion relates to causation, the opinion did not address whether the Veteran's erectile dysfunction was permanently aggravated by his service-connected lumbar strain.  Therefore, the March 2010 VA opinion is inadequate as to both causation and aggravation, and a supplemental VA opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, the Board notes that the Veteran was not provided a VA opinion as to whether the medications used to treat his service-connected disabilities caused or aggravated his erectile dysfunction.  As this theory has been raised by the Veteran, the Board is obligated, on remand, to seek an opinion that addresses this question. 

	Skin Disability, to include Eczema and Psoriasis

At a March 2014 VA examination, the Veteran was diagnosed with eczema, which the VA examiner found had developed two years earlier.  Based on that finding, the VA examiner opined that the Veteran's eczema was less likely than not incurred in or caused by his active duty service.  However, the Board finds that this opinion is not adequate as it did not address the Veteran's in-service April 1970 treatment for a rash on his neck.  Most notably, the March 2014 VA examiner failed to discuss the Veteran's multiple VA and private treatment records documenting his treatment for psoriasis.  No opinion was provided as to whether his currently diagnosed psoriasis had any etiological relationship to his active duty service, to include his in-service rash complaint.  Therefore, the March 2014 VA examiner's opinion is inadequate, and, on remand, a supplemental VA opinion is required that addresses each of the Veteran's skin disabilities diagnosed during the pendency of the claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); McClain v. Nicholson, 21 Vet. App. 319 (2007).  


	Right Shoulder Disability

At his April 2017 Board hearing, the Veteran testified that following surgery that he had on his service-connected right foot, he lost his balance and fell down a flight of steps injuring his right shoulder.  Alternatively, the Veteran has asserted that his right shoulder disability was caused by his service-connected lumbar strain.  See February 2012 Report of General Information.  

At a February 2014 VA examination, the VA examiner diagnosed the Veteran with a right shoulder contusion and arthritis.  Noting that because of the Veteran's in-service right foot injury and subsequent surgery, the VA examiner stated that the Veteran had developed bilateral knee and low back pain due to an altered gait.  His knees would lock up causing him to fall.  The VA examiner indicated that the Veteran's physical therapy evaluation in November 2011 noted that he was falling due to his knees locking up, but made no mention of any relation to his back symptoms.  Treatment in 1992 for right shoulder dislocation and in 1995 for left shoulder pain was found not to result in continued decreased range of motion unless significant arthritis set in.  Based on these findings, the VA examiner opined that the Veteran's right shoulder contusion was less likely than not proximately due to, or the result of, his service-connected lumbar strain.  

The Board finds that the February 2014 VA examiner's opinion is inadequate for several reasons.  First, the VA examiner's opinion addressed the causation prong for secondary service connection, but did not opine as to whether the Veteran's right shoulder disability was aggravated by his service-connected lumbar strain.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310.  Second, the VA examiner did not opine as to whether any of the diagnosed right shoulder disabilities was caused or aggravated by his service-connected residuals of an injury to the right great toe with hallux valgus and neuroma; a theory that the Veteran has recently raised.  Finally, the VA examiner's opinion specifically addressed the Veteran's right shoulder contusion diagnosis, but did not provide an opinion as to whether the Veteran's diagnosed right shoulder arthritis was etiologically related to his service-connected lumbar strain and/or his service-connected residuals of an injury to the right great toe with hallux valgus and neuroma.  Accordingly, on remand, a supplemental VA opinion is required.  Barr v. Nicholson, supra.  

      Bilateral Eye Disability, to include Loss of Vision

At his April 2017 Board hearing, the Veteran testified that his current vision problems were caused by his in-service exposure to tear gas during basic training.  Since then, he has reportedly experienced progressively worsening vision problems.  

At a November 2015 VA examination, the VA examiner opined that the Veteran's history of flashes and floaters were at least as likely as not related to his history of retinal holes bilaterally, which occurred status post laser surgery in 2004.  No other etiological opinion was provided.  The Board finds that this opinion is inadequate.  Barr v. Nicholson, supra.  

As an initial matter, the VA examiner did not provide an opinion that specifically addressed the Veteran's contention that his current vision problems were caused by his in-service exposure to tear gas.  Furthermore, no discussion of his in-service eye complaints or the finding of subnormal vision (distant vision on the right at 20/400 and on the left at 20/50) at separation was made.  In addition, VA treatment records show that the Veteran had sought treatment on many occasions for blurry vision and had received multiple diagnoses for eye-related problems beginning in 1980 (i.e., refractive error with presbyopia, pigmented retinal holes, mild physiological cupping, posterior vitreous detachment, mild senile cataracts, exophoria, dry eyes or mild blepharitis); however, no opinion has been provided that addresses whether any of these diagnosed eye disabilities are etiologically related to service, to include as due to the Veteran's reported in-service chemical exposure.  Based on the foregoing, the Board finds that a remand is required to obtain a new VA opinion.  

	Acquired Psychiatric Disorder

The Veteran contends that his acquired psychiatric disorder, to include anxiety depression, and PTSD, developed as a result of the traumatic experiences he endured while serving for 10 days in Vietnam.  He reported that he shot an enemy combatant, witnessed fellow service members being killed in action, and assisted with collecting the remains of soldiers.  Based on his service, he said he was awarded the Purple Heart medal.  Available records do not confirm that the Veteran served in Vietnam or was awarded any combat medals.  However, the Veteran did submit numerous lay statements from individuals from his hometown attesting that in 1970, they had heard he had died in Vietnam.  Additionally, the Veteran submitted statements from fellow servicemen indicating that they had met the Veteran in Vietnam in 1970.  

Alternatively, the Veteran asserts that the pain from his service-connected disabilities caused him to develop his psychiatric disorder.  

At his April 2017 Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits for his psychiatric disorder.  Presently, the record does not include any SSA records or any attempt to obtain those records.  VA must request potentially relevant SSA records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, as these records may provide evidence to substantiate the Veteran's service connection claim for an acquired psychiatric disorder, on remand, the AOJ should request the Veteran's complete SSA disability benefits file, including all associated medical records.

In addition, the Board finds that the Veteran's January 2017 VA examination is inadequate.  The VA examiner diagnosed the Veteran with other specified personality disorder.  No Axis I diagnosis was made.  Rather, the VA examiner disputed the multiple records documenting treatment for, including psychiatric hospitalizations, and diagnoses of, mental health disorders (i.e., major depression, dysthymia, mood disorder, PTSD, psychosis not otherwise specified).  The VA examiner found that the Veteran's mental health symptoms appeared to be secondary to his personality disorder, did not represent a separate disorder from his personality disorder, and would more likely than not be experienced if the personality disorder was not present.  His personality disorder was found to have its onset traced back to at least his adolescence or early childhood.  On that basis, the VA examiner found that the Veteran did not have an acquired psychiatric disorder that was incurred in or caused by his active duty service.  Moreover, the VA examiner opined that the Veteran's claimed anxiety and depression was less likely than not proximately due to or the result of the Veteran's service-connected residuals of an injury to the right great toe with hallux valgus and neuroma.  However, as the VA examiner did not specifically address each of the Veteran's mental health diagnoses documented in the record and did not have the benefit of a complete record to review (missing SSA records), the Board finds that a remand to obtain a new VA examination is required.  

Finally, in the April 2010 rating decision, the RO listed and discussed its review of a January 19, 2010 VA formal finding memorandum.  That memorandum is not currently available in the record.  As there is clearly a relevant record missing from the Veteran's claims file, on remand, this record must be obtained and associated with the claims file for the Board to review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

	TDIU

With regard to the Veteran's TDIU claim, the Board finds that, as the issue of whether the Veteran is entitled to a TDIU may be affected by the outcome of his service connection claims for a skin disability, right shoulder disability, bilateral eye disability, and acquired psychiatric disorder, the issues are inextricably intertwined.  The Veteran's TDIU claim cannot be decided until those claims have been considered.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his erectile dysfunction, skin disability, right shoulder disability, bilateral eye disability, and acquired psychiatric disorder that are not currently of record.  

2.  Obtain a copy of the January 19, 2010 VA formal finding memorandum discussed in the April 2010 rating decision and associate with the claims file.  

3.  Contact the SSA and request a copy of the Veteran's complete SSA disability benefits file, including all associated medical records, and associate all records received with the claims file.  

4.  After all the above is completed, to the extent possible, obtain an addendum VA opinion from the VA examiner who conducted the Veteran's March 2010 genitourinary examination, or, if not available, another appropriate qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his erectile dysfunction.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's erectile dysfunction was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected lumbar strain and/or his medications used to treat his service-connected disabilities?  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  Obtain an addendum VA opinion from the VA examiner who conducted the Veteran's March 2014 VA skin diseases examination, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his skin disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

For each skin diagnosis reflected during the pendency of the appeal, to include eczema, dermatitis, and psoriasis, the examiner should opine as to whether it is at least as likely as not that his skin disability had its onset during active service, or is otherwise etiologically related to active duty service?  

In providing the above opinion, the examiner must comment on the April 1970 service treatment record documenting treatment for a rash on the Veteran's neck.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

6.  Obtain a VA opinion from the VA examiner who conducted the February 2014 VA orthopedic examination, or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his right shoulder disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's current right shoulder disabilities was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected lumbar strain and/or service-connected residuals of an injury to the right great toe with hallux valgus and neuroma?  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

7.  Obtain a VA opinion from the VA examiner who conducted the November 2015 VA eye examination or, if not available, another appropriately qualified examiner.  Only if deemed necessary to provide an opinion, should the Veteran be afforded a new VA examination for his bilateral eye disability.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that any of the Veteran's current eye disabilities had its onset during active duty service, or is otherwise etiologically related to service, to include his reported in-service chemical exposure?

In providing the above opinion, the examiner must address each of the eye diagnoses that the Veteran has received during the pendency of his claim (i.e., refractive error with presbyopia, pigmented retinal holes, mild physiological cupping, posterior vitreous detachment, mild senile cataracts, exophoria, dry eyes or mild blepharitis).  Additionally, the VA examiner must comment on the Veteran's 1970 in-service eye complaint and October 1970 separation examination finding of subnormal vision.  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

8.  Schedule the Veteran for a new VA psychiatric examination for his acquired psychiatric disorder by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not that any of the Veteran's current acquired psychiatric disorders had its onset during active duty service, or is otherwise etiologically related to service?

b.  Or, is it at least as likely as not that any of the Veteran's current acquired psychiatric disorders was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected lumbar strain and/or service-connected residuals of an injury to the right great toe with hallux valgus and neuroma?  

In providing the above opinions, the examiner must address each of the mental health diagnoses that the Veteran has received during the pendency of his claim (i.e., major depression, dysthymia, mood disorder, PTSD, psychosis not otherwise specified).  

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

9.  After ensuring compliance with the above, readjudicate the service connection claims for erectile dysfunction, a skin disability, right shoulder disability, bilateral eye disability, acquired psychiatric disorder and TDIU claim.  If the Veteran's combined disability evaluation does not meet the regulatory criteria for consideration of a schedular TDIU, the AOJ must consider whether referral of the Veteran's TDIU claim to the Director of Compensation Service for extraschedular consideration is appropriate.  38 C.F.R. § 4.16(b) (2017).  If the benefits sought on appeal remain denied, in whole or in part, the Veteran should be provided with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


